GASD First Step Act Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(B) Page | of 2 (Page 2 Not for Public Disclosure)

 

 

UNITED STATES DISTRICT COURT i).
for the
2019 AUG 22 PM I2: 4g

Southern District of Georgia
Dublin Division

 

clerk.) be

United States of America

V. )
) Case No:  3:12CR00003-16
Stephin White, aka “Step” )
) USMNo:  17550-021
Date of Original Judgment: April 23, 2013 )
Date of Previous Amended Judgment: June 24, 2015 ) Charles Michael Johnson
(Use Date of Last Amended Judgment if Any) Defendant's Attorney

ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(B)

Upon motion of the defendant [J the Director of the Bureau of Prisons (J the court under 18 U.S.C.

§ 3582(c)(1)(B) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the First Step Act of 2018 pursuant to Pub. L. No. 115-391, and
having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10 and the
sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:
(] DENIED. [JGRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of - 7 months is reduced to ;

(See Page 2 for additional parts. Complete Parts | and II of Page 2 when motion is granted)

Except as otherwise provided, all provisions of the judgment dated April 23,2013 shall remain in effect.

IT ISSO ORDERED.
Order Date: Gugelf 24, Z O/F

Effective Date: Dudley H. Bowen, Jr.
United States District Judge’

(if different from order date) Printed name and title

    
